Citation Nr: 0810832	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an initial rating greater than 60 percent 
for renal insufficiency.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to an initial rating greater than 10 percent 
for plantar fasciitis of the right foot.

6.  Entitlement to an initial rating greater than 10 percent 
for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from February 2003 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, in pertinent part, 
granted the veteran's claims of service connection for 
bilateral plantar fasciitis and tarsal tunnel syndrome, 
assigning a 10 percent rating effective June 9, 2004, and for 
renal insufficiency (characterized as kidney stones), 
assigning a noncompensable rating effective June 9, 2004, and 
denied the veteran's claims of service connection for low 
back pain and headaches.  The veteran disagreed with this 
decision in January 2004, seeking higher initial ratings for 
service-connected bilateral plantar fasciitis and renal 
insufficiency and seeking service connection for low back 
pain and for headaches.  He perfected a timely appeal on 
these claims in May 2005 and requested an RO hearing.

In an April 2005 rating decision, the RO assigned a 
10 percent rating to the veteran's service-connected 
bilateral plantar fasciitis effective June 9, 2004.  

This matter also is on appeal of an August 2005 rating 
decision which denied the veteran's claims of service 
connection for an eye disability, heartburn, a bilateral 
shoulder disability, and for a left arm disability.  The 
veteran disagreed with the denial of service connection for 
heartburn and a bilateral shoulder disability.  He perfected 
a timely appeal in June 2006.

In a written statement received at the RO in November 2005, 
the veteran withdrew his request for an RO hearing and also 
withdrew his appeal of service connection for headaches.  See 
38 C.F.R. §§ 20.204, 20.704 (2007).

In a November 2005 rating decision, the RO assigned a 
60 percent rating to the veteran's service-connected renal 
insufficiency effective June 9, 2004, and also assigned 
separate 10 percent ratings for plantar fasciitis of each 
foot effective June 9, 2004.  Because the initial ratings 
assigned to the veteran's service-connected renal 
insufficiency and plantar fasciitis of each foot are not the 
maximum ratings available for these disabilities, these 
claims remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

In an April 2006 rating decision, the RO granted service 
connection for gastroesophageal reflux disease (GERD) 
(claimed as heartburn) and assigned a 10 percent rating 
effective June 9, 2004.  There is no subsequent 
correspondence from the veteran expressing disagreement with 
the rating or effective date assigned.  Accordingly an issue 
relating to GERD (claimed as heartburn) is no longer in 
appellate status.  See Grantham v. Brown, 114 F .3d 1156 
(1997).

The issues of service connection for low back pain and 
initial ratings greater than 10 percent for plantar fasciitis 
in the right foot and the left foot are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran failed to report for VA examination scheduled 
in April 2006 for the purpose of determining the etiology of 
his bilateral shoulder disabilities.

3.  The veteran's service-connected renal insufficiency is 
not manifested by chronic nephritis, hydronephrosis, or renal 
dysfunction characterized by persistent edema and 
albuminuria, generalized poor health, and does not require 
regular dialysis or result in markedly decreased kidney 
function.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.655 (2007).

2.  A left shoulder disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.655 (2007).

3.  The criteria for an initial rating greater than 
60 percent for renal insufficiency have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7508-7502 (2007).  
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claim for renal 
insufficiency is a "downstream" element of the RO's grant 
of service connection for renal insufficiency in the 
currently appealed rating decision issued in November 2004.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In a letter issued in August 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his disability during service, and noted other 
types of evidence the veteran could submit in support of his 
claim.  In addition, the veteran was informed of when and 
where to send the evidence.

VA also provided the veteran with additional VCAA notice, 
including notice of the Dingess requirements, in March and 
April 2006.  Although complete content-complying VCAA notice 
was not provided before the November 2004 rating decision, 
the claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran has not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the November 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for renal insufficiency, and because the veteran's 
higher initial rating claim for renal insufficiency is being 
denied in this decision, the Board finds no prejudice to the 
veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Veterans Court) held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for renal insufficiency originates, 
however, from the grant of service connection for renal 
insufficiency.  Consequently, Vazquez-Flores is inapplicable.

With respect to the veteran's service connection claims for 
right and left shoulder disabilities, the Board notes that 
VCAA notice was provided to the veteran and his service 
representative in May 2005.  This letter notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  It 
informed the veteran to submit medical evidence, statements 
from persons who knew the veteran and had knowledge of his 
disabilities during service, and noted other types of 
evidence the veteran could submit in support of his claims.  
The veteran was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  Here, the 
May 2005 letter was issued to the veteran and his service 
representative prior to the August 2005 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Since the veteran's service connection claims for 
right and left shoulder disabilities are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran has failed to report for a VA examination 
scheduled in April 2006 for the purpose of addressing the 
contended causal relationship between his bilateral shoulder 
pain and active service.  Letters from the RO dated in 
February and April 2006 informed him that failure to report 
for a scheduled VA examination may have adverse consequences, 
including the possible denial of his claims.  These letters 
also afforded the veteran the opportunity to reschedule a VA 
examination.  A review of a VA Form 119 dated on March 30, 
2006, indicates that the RO agreed to reschedule the 
veteran's VA examination because he had been out of town when 
the original examination was scheduled.  In April 2006, 
however, the veteran failed to report for his rescheduled VA 
examination.

The Veterans Court has held that "[t]he duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Where entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. §§ 
3.655(a)-(b) (2007).  In view of the foregoing, the Board 
concludes that there is no duty to provide another 
examination or medical opinion.  Thus, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that he incurred right and left shoulder 
disabilities during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records provided by 
his active duty unit indicates that, on periodic physical 
examination in April 2004, the veteran reported a history of 
a painful left shoulder.  Clinical evaluation of the 
veteran's upper extremities was completely normal.  On post-
deployment physical examination in June 2004, the veteran 
reported that, while deployed to Camp Udairi in Kuwait, he 
had experienced swollen, stiff, or painful joints.  He also 
reported soreness in the left shoulder.  The veteran also 
provided copies of additional service medical records that 
were not provided by his active duty unit.  These records 
show no treatment for bilateral shoulder complaints.

The post-service medical evidence shows that, on VA 
outpatient treatment in March 2005, the veteran complained of 
intermittent bilateral shoulder pain beginning approximately 
2 months earlier.  He reported experiencing similar joint 
pain during physical training while on active duty in the 
Persian Gulf.  He denied any shoulder trauma, redness, or 
joint swelling.  He experienced cramping and "locking up" 
of his shoulders and reported left shoulder grinding with 
movement.  The veteran was involved in a motor vehicle 
accident in 1997 and sustained an injury to the left upper 
extremity at that time.  Physical examination showed a full 
range of motion in the bilateral shoulders, tenderness to 
palpation in the anterior deltoid area, and a small decrease 
in left upper extremity strength when compared to the right 
upper extremity.  The assessment was bilateral shoulder pain.

VA x-rays of both of the veteran's shoulders in March 2005 
were within normal limits.

A private magnetic resonance imaging (MRI) scan of the 
veteran's left shoulder in October 2005 showed no evidence of 
a rotator cuff tear, some mild subacromial and subdeltoid 
bursitis, and some mild developing arthritic changes of the 
acromioclavicular joint.  An MRI scan of the veteran's right 
shoulder in October 2005 showed some edema of the anterior 
portion of the supraspinatus tendon near the attachment on 
the greater tuberosity of the humeral head consistent with 
some tendon sprain or strain, no evidence of a full thickness 
tear of the rotator cuff, some fluid in the subacromial and 
subdeltoid bursa consistent with some mild bursitis, and some 
developing degenerative arthritic changes of the 
acromioclavicular joint.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for a 
right shoulder disability and for a left shoulder disability.  
The veteran was not treated for any right shoulder complaints 
during active service; his service medical records show only 
that complained of left shoulder pain following a Persian 
Gulf deployment.  It appears that he was first treated for 
bilateral shoulder pain following service in March 2005.  

As noted in the Introduction, the veteran failed to report 
for a VA examination in April 2006.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  In this case, neither the veteran nor his 
service representative has explained why he failed to report 
for the examination.  See 38 C.F.R. § 3.655 (2007).  Also as 
noted above, VA's duty to assist the veteran is not a one-way 
street.  The veteran has an obligation to assist in the 
adjudication of his claims and must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for same. 38 C.F.R. §§ 3.326, 3.327 (2007).

Accordingly, the Board finds that the veteran failed to 
report, without good cause, for a VA examination scheduled in 
April 2006 for the purpose of addressing the contended causal 
relationship between right and left shoulder disabilities and 
active service.  Consistent with 38 C.F.R. § 3.655(b), these 
claims must be rated on the evidence of record.  This 
evidence shows that the veteran is currently diagnosed as 
having bilateral shoulder pain.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Further, there is no objective evidence in 
the post-service medical records, to include VA clinical 
records, of a chronicity of symptoms due to a right shoulder 
disability or a left shoulder disability or a medical nexus 
between the currently diagnosed bilateral shoulder pain and 
active service.  Thus, the claims of service connection for 
right and left shoulder disabilities must be denied.

The veteran also contends that he is entitled to an initial 
rating greater than 60 percent for service-connected renal 
insufficiency.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected renal insufficiency is 
evaluated as 60 percent disabling by analogy to 38 C.F.R. 
§§ 4.115a, 4.115b, DC 7508-7502 (nephrolithiasis-chronic 
nephritis).  DC 7508 provides a 30 percent rating for 
nephrolithiasis, which is evaluated as hydronephronis, except 
for recurrent kidney stone formation requiring one or more of 
the following: (1) diet therapy; (2) drug therapy; or 
(3) invasive or non-invasive procedures more than two 
times/year.  See 38 C.F.R. § 4.115b, DC 7508 (2007).  DC 7502 
provides that chronic nephritis will be rated as renal 
dysfunction.  See 38 C.F.R. § 4.115b, DC 7502 (2007).  

Renal dysfunction is evaluated under 38 C.F.R. § 4.115a.  
See38 C.F.R. § 4.115a (2007).  A  60 percent rating is 
assigned for renal dysfunction with constant albuminuria with 
some edema, a definite decrease in kidney function, or 
hypertension at least 40 percent disabling under DC 7101.  An 
80 percent rating is assigned for renal dysfunction with 
persistent edema and albuminuria with blood urea nitrogen 
(BUN) 40 to 80 mg%, creatinine 4 to 8 mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, of limitation of exertion.  A 100 percent rating 
is assigned for renal dysfunction requiring regular dialysis 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria, BUN more than 
80 mg%, creatinine more than 8 mg%, or markedly decreased 
function of kidney or other organ system, especially 
cardiovascular.  

A review of the veteran's service medical records indicates 
that, in May 2003, the veteran complained of a lots of blood 
in his urine and pain after urination.  Laboratory testing 
showed sediment in urine.  The impressions included 
ureterolithiasis, resolved, on the left side.  In May 2004, 
the veteran reported that he had been treated for a kidney 
stone in April 2003.  Urinalysis was negative.

The post-service medical evidence shows that, on VA 
outpatient treatment in July 2004, the veteran denied any 
history of kidney stones and was able to empty his bladder 
completely.  He also reported a history of left kidney 
surgery in the early 1990's.  Urinalysis was negative.  The 
assessment included renal insufficiency and a history of 
renal stones.

On VA examination in September 2004, the veteran complained 
of a history of kidney stones accompanied by blood in his 
urine and continuing problems with occasional hematuria and 
pain.  He reported a 1-day hospitalization in April 2003 for 
a kidney stone.  The VA examiner stated that the veteran's 
claims file was not available.  On a review of systems, the 
veteran complained of lethargy, weakness, a variable 
appetite, and voiding 3 to 4 times per night.  He denied 
incontinence, urinary tract surgery, impotence, and acute 
nephritis.  The VA examiner noted that, although the veteran 
had no significant problems or complications from his kidney 
stones, he continued to have symptoms on occasion, possibly 
recurrent kidney stones.  Laboratory tests showed a BUN of 10 
and a creatinine of 1.7.  The diagnoses included a history of 
kidney stones and mild renal insufficiency which was likely 
related to kidney stones, since he had no diagnosis of 
hypertension or diabetes.

The veteran had a mildly elevated kidney function test of 
unknown clinical significance on Army National Guard (ANG) 
examination in November 2004.  

On VA outpatient treatment in January 2005, the veteran 
complained of gross hematuria the prior weekend when he 
passed a kidney stone.  He denied further hematuria, fever, 
flank pain, or dysuria.  The veteran's history included renal 
insufficiency.  The assessment was a history of gross 
hematuria/renal stone, resolved, and renal insufficiency.

VA renal ultrasound in March 2005 showed no evidence of 
hydronephrosis in either kidney.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating greater than 60 percent for renal insufficiency.  The 
veteran's service-connected renal insufficiency is not 
manifested by renal dysfunction with persistent edema and 
albuminuria, BUN more than 80 mg%, creatinine more than 
8 mg%, markedly decreased kidney or other organ system 
function, especially cardiovascular, and also does not 
require regular dialysis or preclude more than sedentary 
activity such that a higher initial rating is warranted under 
DC 7508-7502.  See 38 C.F.R. §§ 4.115a, 4.115b DC 7508-7502 
(2007).  Instead, the medical evidence shows that continuing 
treatment for mild renal insufficiency and occasional kidney 
stones.  As the VA examiner noted in September 2004, although 
the veteran had no significant problems or complications from 
his kidney stones, he experienced occasional symptoms and 
possibly recurrent kidney stones.  Laboratory tests in 
September 2004 showed a BUN of 10 and a creatinine of 1.7.  A 
renal ultrasound in March 2005 also showed no evidence of 
hydronephrosis.

As noted above, there is no evidence that the veteran's renal 
insufficiency should be increased for any other separate 
period based on the facts found throughout the appeal period.  
The evidence of record from the day the veteran filed the 
claim to the present supports the conclusion that he is not 
entitled to additional increased compensation during any time 
within the appeal period.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an initial rating greater than 60 percent for 
renal insufficiency is denied.


REMAND

The veteran has contended that he incurred low back pain 
during active service.  A review of the claims file shows 
that he injured his low back during active service and, since 
service separation, has been treated frequently on an 
outpatient basis by VA and private examiners for chronic low 
back pain.  For example, in January 2003, R.L.S., M.D. 
(Dr. R.L.S.) stated that the veteran's chronic low back pain 
was of uncertain etiology and the veteran was status-post 2 
motor vehicle accidents.  In February 2003, Dr. A.D.K. stated 
that the veteran's chronic low back pain was "unremitting" 
and "very severe."  A review of the veteran's most recent 
VA examination in September 2004 shows that the diagnoses 
included "back pain."  The VA examiner, however, was not 
asked to provide an opinion concerning the contended causal 
relationship between the veteran's low back pain and active 
service.  Thus, this examination report must be returned for 
an addendum which addresses the contended causal 
relationship.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).

The veteran also has contended that his service-connected 
plantar fasciitis of each foot is more disabling than 
currently evaluated.  A review of the veteran's claims file 
shows that his most recent VA examination of the feet 
occurred in September 2004.  Given the veteran's contentions, 
and given the length of time that has elapsed since his most 
recent VA examination, on remand, the veteran should be 
scheduled for updated VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for low back pain since his 
separation from service.  Ask the veteran 
to identify all VA and non-VA clinicians 
who have evaluated or treated him for 
plantar fasciitis in both feet in recent 
years.  Obtain outstanding VA treatment 
records that have not already been 
associated with the claims file.  Once 
signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  The claims file should be returned to 
the William Jennings Bryan Dorn VA Medical 
Center in Columbia, South Carolina, John 
W. Cory, M.D., if available, for an 
addendum to the VA examination report 
dated on September 23, 2004.  
Specifically, this VA examiner should be 
asked whether, based on a review of the 
claims file and the results of the 
veteran's VA examination, it is at least 
as likely as not (50 percent or greater 
probability) that the veteran's low back 
pain was incurred during active service.

3.  If, and only if, John W. Cory, M.D., 
is not available, then schedule the 
veteran for VA examination(s) in order to 
determine whether his low back pain is 
related to active service.  The claims 
folder must be made available to the 
examiner(s) for review.  Based on the 
examination and review of the record, the 
examiner(s) should express an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's low back pain was incurred 
during active service.

4.  Schedule the veteran for VA 
examination(s) for the purpose of 
determining the current severity of his 
service-connected plantar fasciitis in 
each foot.  The claims folder must be made 
available to the examiner(s) for review.  
Based on the examination and review of the 
record, the examiner(s) should determine 
whether the veteran's service-connected 
plantar fasciitis in each foot is severe, 
with objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indications of swelling on use, and 
characteristic callosities, or pronounced, 
with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  The examiner(s) also should 
determine whether the veteran's service-
connected plantar fasciitis in each foot 
is manifested by malunion or non-union of 
the tarsal or metatarsal bones which is 
moderately severe or severe.

5.  After completion of the foregoing, 
readjudicate the claims of entitlement to 
service connection for low back pain and 
for initial ratings greater than 
10 percent for plantar fasciitis in each 
foot.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


